                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 1 of 29




                                                           1 BRIAN S. KABATECK (SBN 152054)
                                                             bsk@kbklawyers.com
                                                           2 CHRISTOPHER B. NOYES (SBN 270094)
                                                             cn@kbklawyers.com
                                                           3 JOANA FANG (SBN 309623)
                                                             jf@kbklawyers.com
                                                           4 KABATECK LLP
                                                             633 W. Fifth Street, Suite 3200
                                                           5 Los Angeles, CA 90071
                                                             Telephone: (213) 217-5000
                                                           6 Facsimile: (213)217-5010
                                                           7 ROBERT J. GIRARD II (SBN 216949)          MICHAEL GATTO (BAR NO. 232674)
                                                             rgirard@girardbengali.com                 mike@actiumllp.com
                                                           8 OMAR H. BENGALI (SBN 276055)              ACTIUM LLP
                                                             obengali@girardbengali.com                5419 Hollywood Blvd, Ste C-356
                                                           9 STEVEN M. BUHA (SBN 271798)               Los Angeles, CA 90027
                                                             sbuha@girardbengali.com                   Telephone: (323) 819-0300
                                                          10 GIRARD BENGALI, APC
                                                             355 South Grand Ave., Suite 2450
                                                          11 Los Angeles, California 90071
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071




                                                             Telephone: (323) 302-8300
GIRARD BENGALI, APC




                                                          12 Facsimile: (323) 302-8310
                               (323) 302-8300




                                                          13 Attorneys for Plaintiff(s) Benjamin
                                                             Whitesides, Aziz Si Hadj Mohand, and
                                                          14 Matthew Cheung, individually and on
                                                             behalf of others similarly situated
                                                          15
                                                          16                     UNITED STATES DISTRICT COURT
                                                          17                  NORTHERN DISTRICT OF CALIFORNIA
                                                          18 BENJAMIN WHITESIDES, AZIZ SI              Case No. 3:20-cv-5803
                                                             HADJ MOHAND, and MATTHEW
                                                          19 CHEUNG, individually and on behalf of     CLASS ACTION COMPLAINT
                                                             all others similarly situated,            FOR:
                                                          20                                             1. BREACH OF CONTRACT;
                                                                           Plaintiffs,                   2. BREACH OF THE DUTY OF
                                                          21                                                GOOD FAITH AND FAIR
                                                                    vs.                                     DEALING;
                                                          22                                             3. NEGLIGENCE;
                                                             E*TRADE SECURITIES, LLC, a                  4. GROSS NEGLIGENCE; AND
                                                          23 Delaware limited liability company; and     5. UNLAWFUL COMPETITION
                                                             E*TRADE FUTURES, LLC, an Illinois              LAW CLAIM (CAL. BUS. &
                                                          24 limited liability company, and DOES 1          PROF. CODE §§ 17200, ET
                                                             through 50, inclusive,                         SEQ.)
                                                          25
                                                                           Defendant.                  DEMAND FOR JURY TRIAL
                                                          26
                                                          27
                                                                                                    1
                                                          28                             CLASS ACTION COMPLAINT
                                                                                           USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 2 of 29




                                                           1         Plaintiff(s) Benjamin Whitesides (“Whitesides”), Aziz Si Hadj Mohand
                                                           2 (“Mohand”), and Matthew Cheung (“Cheung”) (collectively and individually,
                                                           3 “Plaintiff(s)”), individually and on behalf of all others similarly situated, bring this
                                                           4 putative class action against Defendant(s) E*TRADE Securities, LLC, E*TRADE
                                                           5 Futures, LLC, and DOES 1 through 50 (collectively and individually, “Defendant(s)”
                                                           6 or “E*TRADE”), demanding a trial by jury. Plaintiffs make the following allegations
                                                           7 based upon information and belief, except as to the allegations specifically pertaining
                                                           8 to themselves, which are based on personal knowledge. Accordingly, Plaintiffs allege
                                                           9 as follows:
                                                          10                             NATURE OF THE ACTION
                                                          11         1.    E*TRADE is an online brokerage firm. Its customers place securities
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 trades through the firm’s website, by using a web-based application (or “app”), or by
                               (323) 302-8300




                                                          13 calling the firm’s help center. E*TRADE permits customers, when its trading
                                                          14 platform is operational, to purchase and sell certain securities, including futures
                                                          15 contracts.
                                                          16         2.    While, for decades, ordinary retail investors did not trade commodities,
                                                          17 electronic trading at discount brokerage firms and new investment products marketed
                                                          18 by these firms prompted amateur investors to start buying and selling oil. Brokerage
                                                          19 firms like E*TRADE spent years making oil products easy to trade and giving
                                                          20 individual investors access to futures contracts like those purchased by Plaintiffs.
                                                          21         3.    Futures contracts are effectively a promise to deliver a commodity at a
                                                          22 certain time, allowing an investor to speculate on price moves and producers to
                                                          23 protect against large swings. Ordinarily, when a U.S. crude futures contract expires,
                                                          24 the holder must either sell it or take delivery of barrels of oil the following month.
                                                          25 E*TRADE also offered futures that are settled with cash instead of oil. Plaintiffs,
                                                          26 along with other affected class members, purchased these “e-mini futures” that trade
                                                          27 on CME Group Inc.’s New York Mercantile Exchange. Upon expiration of the
                                                                                                      2
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 3 of 29




                                                           1 contracts, the “e-mini futures” converge with regular U.S. crude futures.
                                                           2         4.    That is exactly what happened on Monday, April 20, 2020, when an
                                                           3 unprecedented crash occurred in the crude oil futures markets. Prior to the COVID-
                                                           4 19 pandemic, the idea that oil futures could move into negative pricing territory was
                                                           5 a known possibility. On April 20, however, that possibility turned into a reality. The
                                                           6 benchmark West Texas Intermediate (“WTI”) crude oil futures settled at negative
                                                           7 ($37.63) by the close of the market on April 20 for the May contracts that were set to
                                                           8 expire the following day. E-mini futures followed the slide of the regular futures and
                                                           9 trapped traders who, due to the limitations of E*TRADE’s electronic trading system,
                                                          10 were unable to a) see accurate information pricing information and b) trade at negative
                                                          11 prices.
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         5.    Simultaneous with the oil market’s precipitous decline into negative
                               (323) 302-8300




                                                          13 territory, E*TRADE’s system was unprepared for the negative pricing, failed to
                                                          14 display accurate prices, and locked out users attempting to enter orders with negative
                                                          15 values, resulting in an outage of its trading platform through the end of the session on
                                                          16 April 20, 2020 (the “Outage”). As a result of the Outage, E*TRADE’s customers
                                                          17 were unable to exercise futures contracts on WTI through E*TRADE’s website, app,
                                                          18 or call center. Customers were also unable during this time to obtain accurate
                                                          19 information or meaningful support from E*TRADE’s customer service specific to
                                                          20 their individual investment needs.
                                                          21         6.    In offering trading services, E*TRADE assumed a duty to ensure that its
                                                          22 systems were sufficiently equipped to reliably deliver such services under foreseeable
                                                          23 customer demands and market conditions, such as those that occurred on April 20,
                                                          24 2020. Plaintiffs and members of the proposed class understood and reasonably
                                                          25 believed that E*TRADE had or would take such steps, but it did not. E*TRADE failed
                                                          26 to adequately or properly equip itself technologically and systemically to maintain
                                                          27 Plaintiffs and class members’ access to trading services. Due solely to its own
                                                                                                       3
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 4 of 29




                                                           1 negligence and failure to maintain an adequate infrastructure, E*TRADE breached
                                                           2 obligations owed to Plaintiffs and class members and caused them substantial losses.
                                                           3 Its failures are all the more serious due to the magnitude of the Outage, the absence
                                                           4 of alternative means for customers to protect their investments, and the lack of
                                                           5 communication and customer support.
                                                           6           7.    Despite possessing knowledge of the possibility of oil futures trading
                                                           7 negatively for weeks, E*TRADE failed to test its online trading platform for this
                                                           8 possibility, failed to ready its systems and correct known deficiencies, failed to
                                                           9 disclose this possibility to its customers, and openly ignored multiple red flags from
                                                          10 the relevant exchanges.
                                                          11           8.    Plaintiffs thus bring this class action on behalf of themselves and all
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 other E*TRADE customers within the United States who held futures contracts
                               (323) 302-8300




                                                          13 expiring during the Outage, and who thereby suffered losses in their E*TRADE
                                                          14 accounts. Plaintiffs assert claims for breach of contract, breach of the implied
                                                          15 covenant of good faith and fair dealing, negligence, gross negligence, and violation
                                                          16 of California consumer protection laws and seeks damages, restitution, and injunctive
                                                          17 relief.
                                                          18                                        PARTIES
                                                          19           9.    Plaintiff Benjamin Whitesides is a citizen and resident of the State of
                                                          20 Utah.
                                                          21           10.   Plaintiff Aziz Si Hadj Mohand is a citizen and resident of the State of
                                                          22 California.
                                                          23           11.   Plaintiff Matthew Cheung is a citizen and resident of the State of New
                                                          24 Hampshire.
                                                          25           12.   Defendant E*TRADE Securities, LLC is a Delaware limited liability
                                                          26 company qualified to do business in California, with its principal place of business at
                                                          27 11 Times Square, 32nd Floor, New York, New York 10036. Defendant E*TRADE
                                                                                                       4
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                      Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 5 of 29




                                                           1 Securities, LLC acts as a clearing broker and clears trades introduced by its affiliate
                                                           2 E*TRADE Financial, LLC.1 Based upon information and belief, Defendant
                                                           3 E*TRADE Securities, LLC is a party to the Customer Agreement, dated April 15,
                                                           4 2019, entered into by and between Plaintiffs and Defendants, a true and correct June
                                                           5 30, 2020 amended copy of which is attached hereto as Exhibit A (“Customer
                                                           6 Agreement”)2.
                                                           7            13.      Defendant E*TRADE Futures, LLC is an Illinois limited liability
                                                           8 company with its principal place of business at 10 S. Riverside Plaza, Suite 500,
                                                           9 Chicago, Illinois, 60606. Defendant E*TRADE Futures, LLC acts as an introducing
                                                          10 broker and has a clearing arrangement with its affiliate Defendant E*TRADE
                                                          11 Securities, LLC. Based upon information and belief, Defendant E*TRADE Futures,
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 LLC is a party to the Customer Agreement. Exhibit A.
                               (323) 302-8300




                                                          13            14.      Defendants are referred to herein collectively as “E*TRADE.”
                                                          14                                       JURISDICTION AND VENUE
                                                          15            15.      This Court has subject-matter jurisdiction over this action pursuant to 28
                                                          16 U.S.C. § 1332(d)(2). The aggregate claims of all members of the proposed class and
                                                          17 subclass(es) are in excess of $5 million, exclusive of interest and costs, and there are
                                                          18 more than 100 putative class members. Many members of the proposed class are
                                                          19 citizens of a state different from Defendant.
                                                          20            16.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action
                                                          21 because a substantial part of the events, omissions, and acts giving rise to the claims
                                                          22 herein occurred in this District where E*TRADE, distributed, marketed, advertised,
                                                          23 and sold the trading services which are the subject of the present complaint. Finally,
                                                          24   1
                                                                 E*TRADE Financial, LLC has not been named as a party at this time, however, Plaintiffs reserve the right to add
                                                               the entity at a future date.
                                                          25   2
                                                                 Plaintiffs base all allegations regarding the terms of the Customer Agreement on information and belief, as well as
                                                               the assumption that the terms of the operative agreement (effective on or about April 20, 2020), material to the
                                                          26   issues presented in this action, are identical to the same terms in the currently available customer agreement,
                                                               effective June 30, 2020, and attached hereto as Exhibit A. Plaintiffs’ requests to Defendant(s) to obtain the
                                                          27   operative agreement have been denied and/or ignored.
                                                                                                                  5
                                                          28                                           CLASS ACTION COMPLAINT
                                                                                                         USDC ND Cal. Case No.
                                                                     Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 6 of 29




                                                           1 venue is appropriate in this District pursuant to 28 USC § 1391(b)(2) because a
                                                           2 substantial part of the acts and omissions that gave rise to this Complaint occurred or
                                                           3 emanated from this District.
                                                           4          17.   This Court has personal jurisdiction over E*TRADE because it is
                                                           5 authorized to do business and does conduct business in California, and because it has
                                                           6 specifically marketed, advertised, and made substantial sales in California, and has
                                                           7 sufficient minimum contacts with this state and/or sufficiently avails itself of the
                                                           8 markets of this state through its promotion, sales, and marketing within this state to
                                                           9 render the exercise of jurisdiction by this Court permissible.
                                                          10                              FACTUAL ALLEGATIONS
                                                          11          18.   E*TRADE is one of the largest online focused broker-dealers in the
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 world and has over 30 brick and mortar locations across the United States. It also
                               (323) 302-8300




                                                          13 offers other financial products and services including online banking. E*TRADE
                                                          14 aims to compete with traditional financial institutions by offering cheaper and more
                                                          15 user-friendly digital services. E*TRADE markets itself as the “original place to invest
                                                          16 online, and still one of the best.” E*TRADE, https://us.etrade.com/platforms (last
                                                          17 visited July 20, 2020). It further markets itself as “[t]he complete package for traders
                                                          18 who won’t compromise…with intuitive, easy-to-use trading platforms and apps,
                                                          19 specialized trading support, and stock, options and futures for traders of every level.”
                                                          20          19.   With regard to E*TRADE’s platform, it states: “Easy-to-use Power
                                                          21 E*TRADE platform…built to bring simplicity to a complex trading world.”
                                                          22 E*TRADE markets its “Dedicated trader service team” and states: “[w]hen money is
                                                          23 at stake, you want answers fast.” E*TRADE, https://us.etrade.com/trade (last visited
                                                          24 July 20, 2020). Referencing options, E*TRADE’s website markets as follows:
                                                          25 / / /
                                                          26 / / /
                                                          27 / / /
                                                                                                       6
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 7 of 29




                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8 E*TRADE, https://us.etrade.com/trade (last visited July 20, 2020). E*TRADE’s
                                                           9 promises of simplicity, precision, and the ability to “seize opportunities wherever they
                                                          10 arise” were nothing more than illusory.
                                                          11                              Background on Oil Futures
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         20.   The “Benchmark Oil Futures Contract” is the futures contract on West
                               (323) 302-8300




                                                          13 Texas Intermediate (“WTI”) light, sweet crude oil delivered to Cushing, Oklahoma,
                                                          14 as traded on the New York Mercantile Exchange (the “NYMEX”) that is the near-
                                                          15 month contract to expire, except when the near-month contract is within two weeks
                                                          16 of expiration, in which case it refers to the futures contract that is the next-month
                                                          17 contract to expire.
                                                          18         21.   A futures contract is a legal agreement to buy or sell a particular
                                                          19 commodity at a predetermined price at a specified time in the future. The buyer of a
                                                          20 futures contract takes on the obligation to buy and receive the underlying asset when
                                                          21 the futures contract expires, while the seller of a futures contract takes on the
                                                          22 obligation to deliver the underlying asset at expiration. Futures contracts can be used
                                                          23 to hedge other investments, to protect against fluctuations in the price of a commodity,
                                                          24 or as a speculative investment.
                                                          25         22.   Nearly all retail investors trade commodity futures contracts without any
                                                          26 expectation of ever taking or delivering the underlying asset. Instead, these investors
                                                          27 close out their positions prior to contract expiration. E*TRADE offered futures
                                                                                                       7
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 8 of 29




                                                           1 contracts that are settled with cash instead of oil known as “e-mini futures” that trade
                                                           2 on the NYMEX. Upon expiration of the contracts, the “e-mini futures” converge with
                                                           3 regular U.S. crude futures.
                                                           4                                    Oil Market Crash
                                                           5          23.   In early 2020, the global coronavirus pandemic caused a precipitous
                                                           6 decline in demand for oil. Between state, national and international lockdowns,
                                                           7 businesses closed, travel halted to a crawl, and consumer spending declined.
                                                           8          24.   In addition, on March 8, 2020, the Kingdom of Saudi Arabia announced
                                                           9 price discounts for its oil exports and Russia and Saudi Arabia announced increases
                                                          10 in their oil production, both of which had the impact of depressing crude oil prices.
                                                          11 The day following Saudi Arabia’s announcement, the price of WTI fell 25%, the
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 largest single-day decline it had suffered in decades. Within 10 days, WTI fell below
                               (323) 302-8300




                                                          13 $21 per barrel, which was an 18-year low and less than half the price of just two weeks
                                                          14 prior.
                                                          15          25.   As a result, retail investors were purchasing options and/or futures in
                                                          16 order to “buy the dip” in oil prices, expecting that the price of oil would rise as the
                                                          17 market effects of the coronavirus pandemic and the geopolitical oil games between
                                                          18 Russia and Saudi Arabia dissipated.
                                                          19          26.   Unfortunately, the futures market entered a period of “super cantango,”
                                                          20 a rare event that occurs when the spot price trades substantially below the futures
                                                          21 price. This dynamic was exacerbated because the inventory space available to store
                                                          22 WTI barrels in Cushing, Oklahoma was filling up due to the glut of supply and was
                                                          23 increasing the costs to store delivered oil barrels.
                                                          24          27.   On April 20, 2020, the day before the May 2020 WTI futures contracts
                                                          25 expired, the May 2020 WTI contracts closed at a negative price (-$37.63) as investors
                                                          26 became concerned that the cost to store the barrels of oil being delivered to Cushing,
                                                          27 Oklahoma would be more than the oil was worth.
                                                                                                       8
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                     Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 9 of 29




                                                           1          28.   While oil futures had never before reached negative prices, it was known
                                                           2 industrywide that the CME Group Inc.’s (“CME”) benchmark oil contracts could go
                                                           3 negative. In fact, on April 8, 2020, CME announced that it had been testing plans to
                                                           4 support the possibility of negative options such that if, in any month, WTI oil futures
                                                           5 settle at a price between $8.11 and $11.00 a barrel, it could switch to a different
                                                           6 pricing model that would allow for negative pricing.
                                                           7          29.   Thereafter, on April 15, 2020, the owner of the NYMEX sent a notice to
                                                           8 all its clearing-member firms advising them that they could test their systems using
                                                           9 negative prices. Specifically. NYMEX stated: “Effective immediately, firms wishing
                                                          10 to test such negative futures and/or strike prices in their systems may utilize CME’s
                                                          11 ‘New Release’ testing environments” for crude oil. Undoubtedly, E*TRADE
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 received this notice.
                               (323) 302-8300




                                                          13          30.   Thereafter, at approximately 11:50 a.m. EST on April 20, 2020, the
                                                          14 CME reiterated that WTI futures can trade negative which sent the May contract
                                                          15 plummeting to approximately $4.00 per barrel. Trading volume was low prior to the
                                                          16 CME announcement but became more active after the announcement. In fact, the WTI
                                                          17 futures price for the May contract remained positive until approximately 3:08pm EST
                                                          18 when it began dropping precipitously almost $40.00 in the last 22 minutes of trading.
                                                          19 Within a 3-minute span between 3:24pm and 1:27pm EST, the price dropped
                                                          20 approximately $25.00 per barrel. Most, if not all of the price decline occurred in the
                                                          21 last 22 minutes of trading. The following chart produced by Bloomberg demonstrates
                                                          22 the “super cantango” and precipitous decline in the last minutes of market trading on
                                                          23 April 20:
                                                          24 / / /
                                                          25 / / /
                                                          26 / / /
                                                          27 / / /
                                                                                                       9
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 10 of 29




                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                          10
                                                          11 Leisig, Matther “Oil Crash Busted Broker’s Computers and Inflicted Big Losses”
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 May 8, 2020 (www.bloomberg.com/news/articles/2020-05-08/oil-crash-busted-a-
                               (323) 302-8300




                                                          13 broker-s-computers-and-inflicted-huge-losses).
                                                          14        31.    While E*TRADE customers were permitted to, and did, trade when the
                                                          15 e-mini futures prices for crude were positive, critically, E*TRADE’s platform
                                                          16 suffered an outage that failed to show the accurate price of the crude oil futures
                                                          17 contracts when the spot price dropped below zero. In fact, once the price went
                                                          18 negative, the platform continued to show a positive value, but did not display a bid or
                                                          19 ask price in order for its customers to close out their trades. E*TRADE’s customers
                                                          20 were flying blind, locked into their investments and blocked from trading. On April
                                                          21 20, 2020, E*TRADE’s trading platform stopped functioning as it was supposed to,
                                                          22 stopped processing orders entered by customers, and rendered its customers unable
                                                          23 to enter new orders and mitigate their losses.
                                                          24        32.    E*TRADE was not the only brokerage firm for whom negative trading
                                                          25 exposed serious bugs in its software. In fact, Interactive Brokers, another retail
                                                          26 brokerage firm, admitted that it would “rebate from our own funds to our customers
                                                          27 who were locked in with a long position during the time the price was negative any
                                                                                                      10
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                     Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 11 of 29




                                                           1 losses they suffered below zero.” While Interactive Brokers has committed to making
                                                           2 its customers whole, E*TRADE has failed and refused to do the same.
                                                           3            33.      To the contrary, E*TRADE has misleadingly stated to multiple class
                                                           4 members in a prepared automated response that:
                                                           5                         “[t]he turn to negative prices accelerated the market decline
                                                                                     and severely diminished the amount of liquidity in the market.
                                                           6                         The severity of these events was marked by the extremely
                                                                                     wide intraday trading range of more than $55, and extremely
                                                           7                         low trading volumes after prices turned negative…This wide
                                                                                     trading range demonstrates a lack of active buyers in the
                                                           8                         market to support pricing levels or provide
                                                                                     liquidity…E*TRADE [] has determined that there was not
                                                           9                         enough liquidity in the market to support existing the position
                                                                                     you maintained in your account. Accordingly, E*TRADE
                                                          10                         will not be making any adjustments to your account.”
                                                          11                              Plaintiff Benjamin Whitesides’ Experiences
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12            34.      Plaintiff Benjamin Whitesides is a customer of E*TRADE. He accepted
                               (323) 302-8300




                                                          13 the Customer Agreement by opening an E*TRADE trading account.
                                                          14            35.       On April 20, 2020, using his using his E*TRADE trading account, Mr.
                                                          15 Whitesides purchased one e-mini crude oil futures contract with a May 2020
                                                          16 expiration date3 for $1.55 totaling $775. He subsequently purchased a second e-mini
                                                          17 crude futures contract with a May 2020 expiration date for $0.50 totaling $250. He
                                                          18 then purchased a third e-mini crude futures contract with a May 2020 expiration date
                                                          19 for $0.125 totaling $62.50 (collectively, the “contracts”). As the contract prices
                                                          20 dropped into negative territory without warning, Mr. Whitesides immediately
                                                          21 attempted to mitigate his losses by selling the contracts but, as a result of E*TRADE’s
                                                          22 system failure, he was unable to do so. Despite his best efforts, he was unable to
                                                          23 utilize E*TRADE’s system to place any trades for e-mini crude oil futures once the
                                                          24 prices went negative.4
                                                          25 / / /
                                                          26   3
                                                                 It should be noted that the last trading day for an oil futures contract with a May 2020 expiration date was 5:00pm
                                                               EST on April 20, 2020, the day of the Outage.
                                                          27   4
                                                                 https://www.bloombergquint.com/businessweek/are-day-traders-a-possible-cause-for-oil-prices-going-negative
                                                                                                                  11
                                                          28                                           CLASS ACTION COMPLAINT
                                                                                                         USDC ND Cal. Case No.
                                                                  Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 12 of 29




                                                           1        36.   At 5:00pm EST on April 20, 2020, the e-mini crude oil future contract
                                                           2 with an expiration of May 2020 expired and was no longer traded. As an example of
                                                           3 the system failure E*TRADE suffered; Mr. Whitesides received a statement from
                                                           4 E*TRADE that showed that his e-mini contracts were closed at -$376.300 resulting
                                                           5 in a margin balance owed to E*TRADE of $565,537.50 for the expired contracts:
                                                           6
                                                           7
                                                           8
                                                           9
                                                          10
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12        37.    The following day, on April 21, 2020, E*TRADE revised its
                               (323) 302-8300




                                                          13 confirmation to reflect a closing price on Mr. Whitesides’ position of -$37.63 and a
                                                          14 margin balance owed of $57,532.50 for the expired contracts:
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19        38.   Mr. Whitesides attempted to contact E*TRADE throughout the Outage
                                                          20 to, among other things, notify E*TRADE that he was unable to exercise his futures
                                                          21 contract or otherwise execute any trades in his account, and seek assistance in
                                                          22 mitigating his losses. He received no such support and was unable to mitigate his
                                                          23 losses.
                                                          24                    Plaintiff Aziz Si Hadj Mohand’s Experiences
                                                          25        39.   Plaintiff Aziz Si Hadj Mohand is a customer of E*TRADE. He accepted
                                                          26 the Customer Agreement by opening an E*TRADE trading account.
                                                          27        40.   On April 20, 2020, using his E*TRADE trading account, Mr. Mohand
                                                                                                     12
                                                          28                              CLASS ACTION COMPLAINT
                                                                                            USDC ND Cal. Case No.
                                                                     Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 13 of 29




                                                           1 purchased one e-mini crude oil futures contract with a May 2020 expiration date5 for
                                                           2 $0.55 and sold that contract for $2.85 which resulted in a net profit of $1,150 for this
                                                           3 trade (excluding commission).
                                                           4            41.      On the same day, Mr. Mohand purchased one contract for e-mini crude
                                                           5 oil futures with a contract expiration of May 2020 for $2.40 totaling $1,200. When
                                                           6 the contract price was dropping and he tried to mitigate his losses by selling the
                                                           7 contract, as a result of E*TRADE’s system failure, he was unable to do so. Despite
                                                           8 his best efforts, he was unable to utilize E*TRADE’s system to place any trades for
                                                           9 e-mini crude oil futures once the prices went negative.
                                                          10            42.      At 5:00pm EST on April 20, 2020, the e-mini crude oil future contract
                                                          11 with an expiration of May 2020 expired and was no longer traded. As an example of
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 the system failure E*TRADE suffered; Mr. Mohand received a statement from
                               (323) 302-8300




                                                          13 E*TRADE that showed that his contract was closed at -$376.300 resulting in a margin
                                                          14 balance owed to E*TRADE of $189,350 for the expired contracts:
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                               5
                                                                It should be noted that the last trading day for an oil futures contract with a May 2020 expiration date was 5:00pm
                                                          27   EST on April 20, 2020, the day of the Outage.
                                                                                                                  13
                                                          28                                           CLASS ACTION COMPLAINT
                                                                                                         USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 14 of 29




                                                           1        43.    The following day, on April 21, 2020, E*TRADE revised its
                                                           2 confirmation to reflect a closing price on Mr. Mohand’s position of -$37.63 and a
                                                           3 margin balance owed of $20,015 for the expired contracts:
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                          10
                                                          11        44.    Mr. Mohand attempted to contact E*TRADE throughout the Outage to,
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 among other things, notify E*TRADE that he was unable to exercise his futures
                               (323) 302-8300




                                                          13 contract or otherwise execute any trades in his account, and seek assistance in
                                                          14 mitigating his losses. He received no such support and was unable to mitigate his
                                                          15 losses.
                                                          16                       Plaintiff Matthew Cheung’s Experiences
                                                          17        45.    Plaintiff Matthew Cheung is a customer of E*TRADE. He accepted the
                                                          18 Customer Agreement by opening an E*TRADE trading account.
                                                          19        46.    On April 20, 2020, using his using his E*TRADE trading account, Mr.
                                                          20 Cheung purchased one e-mini crude oil futures contract with a May 2020 expiration
                                                          21 date for $4.85 totaling $2,425. He subsequently purchased a second e-mini crude
                                                          22 futures contract with a May 2020 expiration date for $3.75 totaling $1,875. He
                                                          23 purchased a third e-mini crude futures contract with a May 2020 expiration date for
                                                          24 $3.10 totaling $1,550. He purchased a fourth e-mini crude futures contract with a
                                                          25 May 2020 expiration date for $2.10 totaling $1,050. Finally, he purchased a fifth e-
                                                          26 mini crude futures contract with a May 2020 expiration date for $0.50 totaling $250
                                                          27 (collectively, the “contracts”). As the e-mini crude oil futures dropped into negative
                                                                                                      14
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                  Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 15 of 29




                                                           1 territory without warning, Mr. Cheung immediately attempted to mitigate his losses
                                                           2 by selling the contracts but, as a result of E*TRADE’s system failure, he was unable
                                                           3 to do so. Despite his best efforts, he was unable to utilize E*TRADE’s system to place
                                                           4 any trades for e-mini crude oil futures once the prices went negative.
                                                           5        47.    At 5:00pm EST on April 20, 2020, the e-mini crude oil future contract
                                                           6 with an expiration of May 2020 expired and was no longer traded. As an example of
                                                           7 the system failure E*TRADE suffered; Mr. Cheung received a statement from
                                                           8 E*TRADE that showed that his e-mini contracts were closed at -$376.300 resulting
                                                           9 in a margin balance owed to E*TRADE of $947,900 for the expired contracts:
                                                          10
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12
                               (323) 302-8300




                                                          13
                                                          14        48.    The following day, on April 21, 2020, E*TRADE revised its
                                                          15 confirmation to reflect a closing price on Mr. Cheung’s position of -$37.63 and a
                                                          16 margin balance now owed of $101,225 for the expired contracts:
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21        49.    Mr. Cheung attempted to contact E*TRADE throughout the Outage to,
                                                          22 among other things, notify E*TRADE that he was unable to exercise his futures
                                                          23 contract or otherwise execute any trades in his account, and seek assistance in
                                                          24 mitigating his losses. He received no such support and was unable to mitigate his
                                                          25 losses.
                                                          26        50.    Critically, for Plaintiffs Whitesides, Mohand and Cheung, at no point on
                                                          27 March 20, 2020, nor prior thereto, was any communication made to customers
                                                                                                      15
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 16 of 29




                                                           1 regarding the possibility of negative trading in oil futures, nor was the E*TRADE
                                                           2 trading software updated to display negative prices or to allow the entering of orders
                                                           3 with negative values, preventing each individual (and the class) from closing their
                                                           4 positions once the futures contracts were trading in the negative.
                                                           5                                 Class Action Allegations
                                                           6         51.    Plaintiffs bring claims, pursuant to Federal Rules of Civil Procedure,
                                                           7 Rule 23(a) and Rule 23(b)(1)-(3), on behalf of the following class:
                                                           8
                                                           9   All persons and entities within the United States who, on April 20, 2020, held a
                                                              futures contract for NYMEX e-mini crude oil expiring May 2020 in an E*TRADE
                                                          10 trading account, but were unable to sell, said futures contract (hereinafter referred
                                                                                              to as the “Class”).
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         52.    Plaintiff Mohand brings claims, pursuant to Federal Rules of Civil
                               (323) 302-8300




                                                          13 Procedure, Rule 23(a) and Rule 23(b)(1)-(3), on behalf of the following subclass:
                                                          14    All persons and entities within California who, on April 20, 2020, held a futures
                                                          15    contract for NYMEX e-mini crude oil expiring May 2020 in an E*TRADE trading
                                                          16 account, but were unable to sell said futures contract (hereinafter referred to as the
                                                          17                                        “Subclass”).
                                                          18         53.    Excluded from the Class and Subclass are the E*TRADE entities,
                                                          19 counsel for any parties to this litigation, and the Court and its personnel presiding
                                                          20 over this action, including, at all relevant times, their employees, members of their
                                                          21 immediate families, and their legal representatives, heirs, successors, or assigns, and
                                                          22 any entity in which E*TRADE have or had a controlling interest; counsel for any of
                                                          23 the parties to this litigation, as well as the Court and its personnel presiding over this
                                                          24 action.
                                                          25         54.    This action has been brought and may properly be maintained as a class
                                                          26 action against E*TRADE pursuant to the provisions of Federal Rule of Civil
                                                          27
                                                                                                       16
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 17 of 29




                                                           1 Procedure 23.
                                                           2        55.    Numerosity: The precise number of members of the proposed Class and
                                                           3 Subclass is unknown to Plaintiffs at this time, but, based on information and belief,
                                                           4 the members are so numerous that their individual joinder herein is impracticable.
                                                           5 Based on information and belief and publicly available reports, members number in
                                                           6 the thousands. All members may be notified of the pendency of this action by
                                                           7 reference to E*TRADE’s records, or by other alternative means.
                                                           8        56.    Commonality: Numerous questions of law or fact are common to the
                                                           9 claims of Plaintiffs and members of the proposed Class and Subclass. These common
                                                          10 questions of law and fact exist as to all such members and predominate over questions
                                                          11 affecting only individual members. These common legal and factual questions
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 include, but are not limited to the following:
                               (323) 302-8300




                                                          13               a.    Whether E*TRADE’s technology was inadequate to provide
                                                          14        the trading services that were needed to handle reasonable consumer
                                                          15        demand.
                                                          16               b.    Whether E*TRADE failed to provide contingencies to
                                                          17        customers to execute timely trades in the event of an outage.
                                                          18               c.    Whether E*TRADE was in breach of its contracts or the
                                                          19        implied covenant of good faith and fair dealing in connection with its failure
                                                          20        to provide trading services in a timely manner.
                                                          21               d.    Whether E*TRADE was negligent or grossly negligent by
                                                          22        failing to provide trading services in a timely manner due to its substandard
                                                          23        and inadequate technology platform and lack of timely response to
                                                          24        customers requesting to place trades.
                                                          25               e.    With respect to the Subclass, whether E*TRADE’s conduct was
                                                          26        unlawful or unfair in violation of Section 17201 of the California Business
                                                          27        & Professions Code (the “Unfair Competition Law”).
                                                                                                      17
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 18 of 29




                                                           1                 f.    Whether Plaintiffs and the other Class and Subclass members
                                                           2         were injured by E*TRADE’s conduct, and if so, the appropriate class-wide
                                                           3         measure of damages, restitution, and other appropriate relief, including
                                                           4         injunctive relief.
                                                           5                 g.    Whether Plaintiffs and the other Class and Subclass members
                                                           6         are entitled to injunctive and declaratory relief.
                                                           7         57.     Typicality: The claims of the named Plaintiffs are typical of the claims
                                                           8 of the proposed Class. Tthe named Plaintiffs were customers during the class period
                                                           9 and were unable to view accurate information about their holdings, unable to place
                                                          10 time-sensitive trades, and sustained damages as a result of E*TRADE’s wrongful
                                                          11 conduct. For the same reasons, Plaintiff Mohand’s claims are typical of the proposed
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 Subclass. Additionally, Plaintiff Mohand was, at all relevant times, a resident of
                               (323) 302-8300




                                                          13 California.
                                                          14         58.     Adequate Representation: Plaintiffs will fairly and adequately represent
                                                          15 the interests of the Class and Mr. Mohand of the Subclass. They have no conflicts of
                                                          16 interest with respect to this action, in relation to other members of the Class and
                                                          17 Subclass. Plaintiffs have retained competent counsel experienced in prosecuting
                                                          18 complex class actions and securities-related litigation and will vigorously litigate this
                                                          19 class action.
                                                          20         59.     Predominance and Superiority: There is no plain, speedy, or adequate
                                                          21 remedy other than by maintenance of this class action. A class action is superior to
                                                          22 other available means, if any, for the fair and efficient adjudication of this controversy.
                                                          23 Prosecution of separate actions by individual class members would create the risk of
                                                          24 inconsistent or varying adjudications, establishing incompatible standards of conduct
                                                          25 for E*TRADE. Additionally, given the relatively modest damages sustained by most
                                                          26 individual class members, few, if any, proposed class members could or would sustain
                                                          27 the economic burden of pursuing individual remedies for E*TRADE’s wrongful
                                                                                                        18
                                                          28                                 CLASS ACTION COMPLAINT
                                                                                               USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 19 of 29




                                                           1 conduct. Treatment as a class action will achieve substantial economies of time,
                                                           2 effort, and expense, and provide comprehensive and uniform supervision by a single
                                                           3 court. This class action presents no material difficulties in management.
                                                           4         60.   Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(A)
                                                           5 because the prosecution of separate actions by individual members of the proposed
                                                           6 class would create a risk of inconsistent or varying adjudications with respect to
                                                           7 individual class members, which may produce incompatible standards of conduct for
                                                           8 Defendants.
                                                           9         61.   Class action certification is warranted under Fed. R. Civ P. 23(b)(1)(B)
                                                          10 because the prosecution of separate actions by individual members of the proposed
                                                          11 class would create a risk of adjudications with respect to individual class members
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 which may, as a practical matter, be dispositive of the interests of the other members
                               (323) 302-8300




                                                          13 not parties to the adjudications or substantially impair or impede their ability to
                                                          14 protect their interests.
                                                          15         62.   The prerequisites to maintaining a class action for injunctive or equitable
                                                          16 relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as E*TRADE has acted or refused
                                                          17 to act on grounds generally applicable to the class, thereby making final injunctive,
                                                          18 declaratory, or equitable relief appropriate with respect to the class as a whole.
                                                          19         63.   Class action certification is also warranted under Fed. R. Civ P. 23(b)(3)
                                                          20 because questions of law or fact common to the class members predominate over any
                                                          21 questions affecting only individual members, and a class action is superior to other
                                                          22 available remedies for the fair and efficient adjudication of this controversy. The
                                                          23 amount of damages available to the Plaintiffs and individual members of the Class and
                                                          24 Subclass is insufficient to make litigation addressing E*TRADE’s conduct
                                                          25 economically feasible for most in the absence of the class action procedure.
                                                          26 Individualized litigation also presents a potential for inconsistent or contradictory
                                                          27 judgments, and increases the delay and expense to all parties and the court system
                                                                                                       19
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 20 of 29




                                                           1 presented by the legal and factual issues of the case. By contrast, the class action device
                                                           2 presents far fewer management difficulties and provides the benefits of a single
                                                           3 adjudication, economy of scale, and comprehensive supervision by a single court.
                                                           4         64.   Class action certification is also warranted under Fed. R. Civ P. 23(c)(4)
                                                           5 because questions of law or fact common to the class members may be certified and
                                                           6 decided by this Court on a class-wide basis.
                                                           7                                  CAUSE OF ACTION I
                                                           8                                 For Breach of Contract
                                                           9         65.   Plaintiffs hereby incorporate by reference the factual allegations set forth
                                                          10 above.
                                                          11         66.   Customers must enter into the Customer Agreement with Defendant
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 E*TRADE to open, establish and maintain an E*TRADE trading account for the
                               (323) 302-8300




                                                          13 purchase, sale or carrying of securities or contracts relating thereto. Exhibit A at 1.
                                                          14 The Customer Agreement provides the terms and conditions “under which E*TRADE
                                                          15 will establish and maintain one or more accounts on behalf of the Account Holder and
                                                          16 shall govern the Account Holder's relationship with E*TRADE, including all
                                                          17 transactions between E*TRADE and the Account Holder and all products and services
                                                          18 now and in the future offered through E*TRADE.” Id.
                                                          19         67.   Use of E*TRADE’s website and platform is governed by E*TRADE’s
                                                          20 Customer Agreement which provides, as follows: “E*TRADE offers a variety of
                                                          21 ways to access the Account, including telephone, online, mobile application and
                                                          22 interactive voice response services.” The Customer Agreement further acknowledges
                                                          23 that E*TRADE’s website and mobile application may make available “Market Data”
                                                          24 which is defined as “all data distributed by E*TRADE regarding bids, offers and
                                                          25 market transactions and all information based on any such data.”
                                                          26         68.   E*TRADE breached its Customer Agreement by, among other things,
                                                          27 (i) failing to provide adequate technological systems necessary to perform under these
                                                                                                       20
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 21 of 29




                                                           1 contracts; (ii) failing to provide trading services when an Outage occurred due to a
                                                           2 lack of infrastructure and alternate means for customers to place timely trades; (iii)
                                                           3 failing to provide access to its trading services in a timely manner; and (iv) otherwise
                                                           4 permitting the Outage to occur and thereby prohibiting the parties from performing
                                                           5 in a timely manner (or at all) under the contracts.
                                                           6         69.   E*TRADE’s failure to perform and its breaches of the Customer
                                                           7 Agreement resulted in damages and losses to Plaintiffs and members of the Class and
                                                           8 Subclass. These losses reflect damages to Plaintiffs and members of the Class and
                                                           9 Subclass in an amount to be determined at trial or separate proceedings as necessary.
                                                          10                                CAUSE OF ACTION II
                                                          11          Breach of the Implied Covenant of Good Faith and Fair Dealing
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         70.   Plaintiffs hereby incorporate by reference the factual allegations set forth
                               (323) 302-8300




                                                          13 above.
                                                          14         71.   Plaintiffs and members of the Class and Subclass entered into the
                                                          15 Customer Agreement with Defendant E*TRADE to open an E*TRADE trading
                                                          16 account. Ex. A. They agreed to E*TRADE’s Terms and Conditions by using
                                                          17 E*TRADE’s website and trading platform.
                                                          18         72.   Plaintiffs and members of the Class and Subclass fulfilled their
                                                          19 obligations under these contracts by adhering to their terms and using E*TRADE’s
                                                          20 trading services through its website and trading platform.
                                                          21         73.   E*TRADE was obligated under the Customer Agreement and E*TRADE
                                                          22 Terms and Conditions to timely provide the trading services required under those
                                                          23 contracts at all times, including but not limited to when Plaintiffs and members of the
                                                          24 Class and Subclass attempted to use the service during the Outage.
                                                          25         74.   E*TRADE unfairly interfered with the rights of Plaintiffs and members of
                                                          26 the Class and Subclass to receive the benefits of the Customer Agreement by, among
                                                          27 other things, (i) failing to provide adequate technological systems necessary to perform
                                                                                                       21
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                    Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 22 of 29




                                                          1 under the contract; (ii) failing to provide trading services when an Outage occurred due
                                                          2 to a lack of infrastructure and alternate means for customers to place timely trades; (iii)
                                                          3 failing to provide access to its trading services in a timely manner; and (iv) otherwise
                                                          4 permitting the Outage prohibiting the parties from performing in a timely manner (or at
                                                          5 all) under the contracts.
                                                          6          75.    E*TRADE’s conduct has caused Plaintiffs and members of the Class and
                                                          7 Subclass harm, losses, and damages. These losses reflect damages to Plaintiffs and
                                                          8 members of the Class and Subclass in an amount to be determined at trial or separate
                                                          9 proceedings as necessary.
                                                          10                                  CAUSE OF ACTION III
                                                                                                  Negligence
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                                     76.    Plaintiffs hereby incorporate by reference the factual allegations set forth
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12
                                                               above.
                               (323) 302-8300




                                                          13
                                                                     77.    E*TRADE had a duty to exercise reasonable care in conducting and
                                                          14
                                                               facilitating transactions for its customers.
                                                          15
                                                                     78.    E*TRADE unlawfully breached its duties by, among other things, (i)
                                                          16
                                                               failing to provide adequate technological systems necessary to perform under the
                                                          17
                                                               contract; (ii) failing to provide trading services when an Outage occurred due to a lack
                                                          18
                                                               of infrastructure and alternate means for customers to place timely trades; (iii) failing
                                                          19
                                                               to provide access to its trading services in a timely manner; and (iv) otherwise
                                                          20
                                                               permitting the Outage prohibiting the parties from performing in a timely manner (or
                                                          21
                                                               at all) under the contracts.
                                                          22
                                                                     79.    E*TRADE’s negligent and wrongful breaches of its duties owed to
                                                          23
                                                               Plaintiffs and members of the Class and Subclass proximately caused losses and
                                                          24
                                                               damages that would not have occurred but for E*TRADE’s breach of its duty of due
                                                          25
                                                               care. These losses reflect damages to Plaintiffs and members of the Class and
                                                          26
                                                               Subclass in an amount to be determined at trial or separate proceedings as necessary.
                                                          27
                                                                                                         22
                                                          28                                  CLASS ACTION COMPLAINT
                                                                                                USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 23 of 29




                                                                                           CAUSE OF ACTION IV
                                                           1                                 Gross Negligence
                                                           2        80.    Plaintiffs hereby incorporate by reference the factual allegations set forth
                                                           3 above.
                                                           4       81.     E*TRADE had a duty to exercise reasonable care in conducting and
                                                           5 facilitating transactions for its customers.
                                                           6         82. E*TRADE unlawfully breached its duties by, among other things, (i)
                                                           7 failing to provide adequate technological systems necessary to perform under the
                                                           8 contract; (ii) failing to provide trading services when an Outage occurred due to a lack
                                                           9 of infrastructure and alternate means for customers to place timely trades; (iii) failing
                                                          10 to provide access to its trading services in a timely manner; and (iv) otherwise
                                                          11 permitting the Outage prohibiting the parties from performing in a timely manner (or
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 at all) under the contracts.
                               (323) 302-8300




                                                          13         83. E*TRADE’s conduct as set forth in this Complaint was want of even
                                                          14 scant care, and its acts and omissions were and continue to be an extreme departure
                                                          15 from the ordinary standard of conduct. Indeed, E*TRADE essentially abandoned its
                                                          16 customers altogether during the Outage, a standard of care so far below what is
                                                          17 required for a business engaging in time sensitive trading services that it amounts to
                                                          18 a complete abandonment of its duties. No other conduct than that committed by
                                                          19 E*TRADE could be more grossly negligent than abandoning its customers altogether
                                                          20 for a substantial period of times during which they incurred substantial losses and
                                                          21 were unable to contact anyone at E*TRADE and then received grossly inaccurate
                                                          22 statements.
                                                          23        84.    E*TRADE’s grossly negligent and wrongful breaches of its duties owed
                                                          24 to Plaintiffs and members of the Class and Subclass proximately caused losses and
                                                          25 damages that would not have occurred but for E*TRADE’s gross breach of its duty
                                                          26 of due care. These losses reflect damages to Plaintiffs and members of the Class and
                                                          27
                                                                                                       23
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 24 of 29




                                                           1 Subclass in an amount to be determined at trial or separate proceedings as necessary.
                                                           2
                                                                                           CAUSE OF ACTION V
                                                           3                  Violation of California Unfair Competition Law,
                                                                                  Cal. Bus. & Prof. Code §§ 17200, et seq.
                                                           4
                                                           5        85.    Plaintiff Mohand hereby incorporates by reference the factual
                                                           6 allegations set forth above and further asserts this cause of action with respect to
                                                           7 himself individually and on behalf of the Subclass.
                                                           8        86.    E*TRADE has engaged in unfair competition within the meaning of
                                                           9 California Business & Professions Code section 17200, et seq., because E*TRADE’s
                                                          10 conduct is unlawful and unfair, as herein alleged.
                                                          11        87.    Plaintiff Mohand and members of the Subclass and E*TRADE are each
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 a “person,” or “persons,” within the meaning of Section 17201 of the California
                               (323) 302-8300




                                                          13 Unfair Competition Law (“UCL”).
                                                          14        88.    The UCL prohibits any unlawful or unfair business practices or acts.
                                                          15 E*TRADE’s conduct, as alleged herein, constitutes an unlawful and unfair business
                                                          16 practice that occurred in connection with the marketing, advertisement, and sale of its
                                                          17 services.
                                                          18        89.    E*TRADE’s conduct, as described within, violated the UCL’s unlawful
                                                          19 prong because: (1) it constitutes a breach of contract or of the implied covenant of
                                                          20 good faith and fair dealing, and (2) constitutes negligence or gross negligence.
                                                          21        90.    E*TRADE’s conduct, as described within, violated the UCL’s unfair
                                                          22 prong because its conduct was and remains immoral, unethical, oppressive, or
                                                          23 unscrupulous and has caused injuries to the Plaintiff Mohand and members of the
                                                          24 Subclass that outweigh any purported benefit. E*TRADE’s failure to provide
                                                          25 adequate technological systems necessary to perform under its contracts with Plaintiff
                                                          26 Mohand and members of the Subclass , to provide trading services when an Outage
                                                          27 occurred due to a lack of infrastructure and alternate means for customers to place
                                                                                                      24
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 25 of 29




                                                           1 timely trades, to provide access to its trading services in a timely manner, and to
                                                           2 otherwise permit the Outage prohibiting the parties from performing in a timely
                                                           3 manner (or at all) under the contracts caused Plaintiff Mohand and members of the
                                                           4 Subclass to suffer losses. The utility of E*TRADE’s conduct is far outweighed by the
                                                           5 gravity of harm to consumers who have now incurred losses they would not have
                                                           6 otherwise.
                                                           7         91.   As a direct and proximate result of E*TRADE’s conduct, which
                                                           8 constitutes unlawful and unfair business practices, Plaintiff and class members have
                                                           9 been damaged and suffered ascertainable losses, thereby entitling them to recover
                                                          10 restitution and equitable relief, including disgorgement or ill-gotten gains, refunds of
                                                          11 moneys, interest, reasonable attorneys’ fees, filing fees, and the costs of prosecuting
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 this class action, as well as any and all other relief that may be available at law or
                               (323) 302-8300




                                                          13 equity.
                                                          14                               PRAYER FOR RELIEF
                                                          15         WHEREFORE, Plaintiff requests that this Court enter a judgment against
                                                          16 Defendants and in favor of Plaintiff and the class and award the following relief:
                                                          17         A.    Certifying the Class and Subclass and naming Plaintiffs as
                                                          18 representative thereof and Plaintiffs’ attorneys as Class Counsel to represent the
                                                          19 class members;
                                                          20         B.    Finding in favor of Plaintiffs and the members of the Class and Subclass
                                                          21 on all causes of action asserted herein;
                                                          22         C.    Granting damages and/or restitution to Plaintiffs and members of the
                                                          23 Class and Subclass;
                                                          24         D.    Granting compensatory damages, the amount of which is to be
                                                          25 determined at trial;
                                                          26         E.    Granting punitive damages;
                                                          27         F.    Granting pre- and post-judgment interest on all amounts awarded;
                                                                                                       25
                                                          28                                CLASS ACTION COMPLAINT
                                                                                              USDC ND Cal. Case No.
                                                                  Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 26 of 29




                                                           1        G.    Granting restitution and all other forms of equitable monetary relief;
                                                           2        H.    Granting injunctive relief as pleaded or as the Court may deem proper;
                                                           3        I.    Awarding Plaintiffs and members of the Class and Subclass
                                                           4 reasonable attorneys’ fees and expenses and costs of suit; and
                                                           5        J.    Granting further relief as this Court may deem just and proper.
                                                           6
                                                           7 DATED: August 17, 2020                 Respectfully submitted,
                                                           8                                        KABATECK LLP

                                                           9                                   By: /s/Christopher B. Noyes
                                                          10                                       BRIAN S. KABATECK
                                                                                                   CHRISTOPHER B. NOYES
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                                                                   JOANA FANG
                        LOS ANGELES, CALIFORNIA 90071




                                                                                                   Attorneys for Plaintiffs
GIRARD BENGALI, APC




                                                          12
                               (323) 302-8300




                                                          13 DATED: August 17, 2020                 Respectfully submitted,
                                                          14                                        ACTIUM LLP

                                                          15                                   By: /s/Michael Gatto
                                                          16                                       MICHAEL GATTO
                                                                                                   Attorneys for Plaintiffs
                                                          17
                                                          18 DATED: August 17, 2020                 Respectfully submitted,
                                                                                                    GIRARD BENGALI, APC
                                                          19
                                                          20                                   By: /s/Omar Bengali
                                                                                                   ROBERT J. GIRARD II
                                                          21                                       OMAR H. BENGALI
                                                          22                                       STEVEN M. BUHA
                                                                                                   Attorneys for Plaintiffs
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                                                                     26
                                                          28                              CLASS ACTION COMPLAINT
                                                                                            USDC ND Cal. Case No.
                                                                   Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 27 of 29




                                                           1                                   JURY DEMAND
                                                           2        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs, individually and on behalf of the
                                                           3 Class and Subclass, demand a trial by jury for all issues so triable.
                                                           4
                                                               DATED: August 17, 2020                Respectfully submitted,
                                                           5                                         KABATECK LLP
                                                           6
                                                                                                 By: /s/Christopher B. Noyes
                                                           7                                         BRIAN S. KABATECK
                                                           8                                         CHRISTOPHER B. NOYES
                                                                                                     JOANA FANG
                                                           9                                         Attorneys for Plaintiffs
                                                          10
                                                               DATED: August 17, 2020                Respectfully submitted,
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                                                                     ACTIUM LLP
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12
                                                                                                 By: /s/Michael Gatto
                               (323) 302-8300




                                                          13                                         MICHAEL GATTO
                                                          14                                         Attorneys for Plaintiffs

                                                          15 DATED: August 17, 2020                  Respectfully submitted,
                                                          16                                         GIRARD BENGALI, APC

                                                          17                                     By: /s/Omar Bengali
                                                          18                                         ROBERT J. GIRARD II
                                                                                                     OMAR H. BENGALI
                                                          19                                         STEVEN M. BUHA
                                                          20                                         Attorneys for Plaintiffs
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                                                                      27
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                     Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 28 of 29




                                                           1           CERTIFICATION AND NOTICE OF INTERESTED PARTIES
                                                                                   Pursuant to Local Rule 7.1-1
                                                           2
                                                           3 TO THE COURT AND ALL PARTIES OF RECORD:
                                                           4          The undersigned, counsel of record for Plaintiff(s) Benjamin Whitesides
                                                           5 (“Whitesides”), Aziz Si Hadj Mohand (“Mohand”), and Matthew Cheung
                                                           6 (“Cheung”) (collectively and individually, “Plaintiff(s)”), individually and on behalf
                                                           7 of others similarly situated, certify that the following listed party(ies) may have a
                                                           8 pecuniary interest in the outcome of this case. These representations are made to
                                                           9 enable the Court to evaluate possible disqualification or recusal.
                                                          10
                                                                           PARTY(IES)                         CONNECTION/INTEREST
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                               Benjamin Whitesides                       Plaintiff
                        LOS ANGELES, CALIFORNIA 90071




                                                               Aziz Si Hadj Mohand                       Plaintiff
GIRARD BENGALI, APC




                                                          12
                                                               Matthew Cheung                            Plaintiff
                               (323) 302-8300




                                                          13   E*Trade Securities, LLC                   Defendant
                                                          14   E*Trade Futures, LLC                      Defendant
                                                          15 DATED: August 17, 2020                  Respectfully submitted,
                                                          16                                         KABATECK LLP
                                                          17                                    By: /s/Christopher B. Noyes
                                                          18                                        BRIAN S. KABATECK
                                                                                                    CHRISTOPHER B. NOYES
                                                          19
                                                                                                    JOANA FANG
                                                          20                                        Attorneys for Plaintiffs
                                                          21
                                                               DATED: August 17, 2020                Respectfully submitted,
                                                          22                                         ACTIUM LLP
                                                          23
                                                                                                By: /s/Michael Gatto
                                                          24                                        MICHAEL GATTO
                                                                                                    Attorneys for Plaintiffs
                                                          25
                                                          26
                                                               ///
                                                          27
                                                                                                      28
                                                          28                               CLASS ACTION COMPLAINT
                                                                                             USDC ND Cal. Case No.
                                                                Case 3:20-cv-05803-JSC Document 1 Filed 08/18/20 Page 29 of 29




                                                          1 DATED: August 17, 2020             Respectfully submitted,
                                                                                               GIRARD BENGALI, APC
                                                          2
                                                          3                               By: /s/Omar Bengali
                                                                                              ROBERT J. GIRARD II
                                                          4                                   OMAR H. BENGALI
                                                          5                                   STEVEN M. BUHA
                                                                                              Attorneys for Plaintiffs
                                                          6
                                                          7
                                                          8
                                                          9
                                                          10
                                                          11
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12
                               (323) 302-8300




                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                                                                 29
                                                          28                          CLASS ACTION COMPLAINT
                                                                                        USDC ND Cal. Case No.
